           Case 1:19-cv-03018-APM Document 22 Filed 07/17/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                      )
SIERRA CLUB,                                          )
                                                      )
                       Plaintiff,                     )
                                                      )
                       v.                             )       Civil Action No. 19-3018 (APM)
                                                      )
UNITED STATES ENVIRONMENTAL,                          )
PROTECTION AGENCY,                                    )
                                                      )
                       Defendant.                     )
                                                      )
                               SIXTH JOINT STATUS REPORT


        Pursuant to the Court’s June 19, 2020, Minute Order, Plaintiff Sierra Club and

Defendant United States Environmental Protection Agency (“EPA”) (hereinafter the “Parties”),

respectfully submit this Joint Status Report (“JSR”) updating the Court regarding the status of

this Freedom of Information Act (“FOIA”) case.

     1. As previously reported, Plaintiff had completed its review of Defendant’s document

production and did not challenge Defendant’s responses to the FOIA request. The only issue that

remained to be resolved was the potential recovery of attorney’s fees and costs.

     2. Despite the Parties’ efforts to resolve the issue of fees and costs informally, the Parties

are unable to settle the matter. Plaintiff made a settlement offer on fees, and provided Defendant

with an explanation of its claim of eligibility for and entitlement to fees; Defendant declined

Plaintiff’s offer and indicated it would not make a counter-offer. The Parties therefore propose

the following schedule for briefing the sole issue of attorney’s fees and costs:

       •    Plaintiff’s Application for attorney’s fees and costs: August 28, 2020

       •    Defendant’s Response thereto: September 28, 2020
              Case 1:19-cv-03018-APM Document 22 Filed 07/17/20 Page 2 of 3




          •    Plaintiff’s Reply: October 14, 2020

          3. The Parties hereby stipulate that there is no dispute regarding the adequacy of the

 search for, production of, or withholding or redaction of, records by Defendant in this litigation

 in response to Plaintiff’s FOIA request. Accordingly, absent the Court’s instructions otherwise,

 the Parties do not intend to litigate those issues in their respective filings on the issue of fees and

 costs.




Dated: July 17, 2020


                                              Respectfully submitted,
By: /s/ Matthew Miller
MATTHEW E. MILLER                             MICHAEL R. SHERWIN
D.C. Bar # 1015222                            Acting United States Attorney
Staff Attorney, Sierra Club
1536 Wynkoop St., Suite 200
Denver, CO 80202                              DANIEL F. VAN HORN
Tele: 303-454-3344                            D.C. Bar #924092
Email: matthew.miller@sierraclub.org          Chief, Civil Division

JOSEPH HALSO                                  By: /s/ John C. Truong
                                              JOHN C. TRUONG
Admitted pro hac vice
                                              Assistant United States Attorney
CO Bar No. 48666
                                              555 Fourth St., N.W.
Staff Attorney, Sierra Club
                                              Washington, D.C. 20530
1536 Wynkoop St., Suite 200
                                              Phone: (202) 252-2524
Denver, CO 80202
                                              Email: john.truong@usdoj.gov
Tele: 303-454-3365
Email: joe.halso@sierraclub.org
                                              Counsel for Defendant


Counsel for Plaintiff
       Case 1:19-cv-03018-APM Document 22 Filed 07/17/20 Page 3 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                      )
SIERRA CLUB,                                          )
                                                      )
                     Plaintiff,                       )
                                                      )
                     v.                               )       Civil Action No. 19-3018 (APM)
                                                      )
UNITED STATES ENVIRONMENTAL,                          )
PROTECTION AGENCY,                                    )
                                                      )
                     Defendant.                       )
                                                      )


                                    [PROPOSED] ORDER

      Upon consideration of the Parties’ Sixth Joint Status Report, it is ORDERED that:

             Plaintiff’s Application for attorneys’ fees and costs shall be due on August 28, 2020;


             Defendant’s Response thereto shall be due on September 28, 2020; and


             Plaintiff’s Reply shall be due on October 14, 2020




      SO ORDERED.



____________________                          ___________________________
Date                                          Amit P. Mehta
                                              United States District Judge
